IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2848 Disciplinary Docket No. 3
                                           :
                     Petitioner            :
                                           :   No. 170 DB 2021
              v.                           :
                                           :
                                           :   Attorney Registration No. 67136
 ANDREW S. HURWITZ,                        :
                                           :
                     Respondent            :   (Montgomery County)



                                       ORDER



PER CURIAM

      AND NOW, this 25th day of February, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is GRANTED, and Andrew S. Hurwitz is suspended

on consent from the Bar of this Commonwealth for a period of six months. Respondent

shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary

Board. See Pa.R.D.E. 208(g).